DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                        Preliminary amendment
 2. The preliminary amendment filed on 04/09/2021 has been acknowledged by the examiner.  However the examiner believes the amendment introduces a new matter as discussed below in the outstanding office action.

Claim Objections
3. Claim  [1]  objected to because of the following informalities:  in claim 1 lines 15-16 and 23, the limitation  reciting  “the frames” is meant to be “ the plurality of frames”.  Appropriate correction is required.

4. Claim  [7]  is   objected to because of the following informalities:  in claim 7 lines 24-25 and 31,  the limitation  reciting  “the frames “ is meant to be “ the plurality of frames”.  Appropriate correction is required.

5. Claim  [15]  is   objected to because of the following informalities:  in claim 15 lines 10 and  12,  the limitation  reciting  “the frames “ is meant to be “ the plurality of frames”.  Appropriate correction is required.



                                                    Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims [1, 7 and 22 ] are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites the limitation : “third luminance value”  and its associated limitation in lines 11 -13,  19 and 20.  However the specification doesn’t explicitly support such limitation, thus constitutes a new matter. Appropriate correction is required.

7.  Claims 2-6 fails to cure the deficiency of claim 1, thus analyzed and rejected by the same reasoning.

8. Claim 7  recites the limitation : “third luminance value”  and its associated limitation in lines 19-20, 27 and 29.  However the specification doesn’t explicitly support such limitation, thus constitutes a new matter. Appropriate correction is required.

9. Claims 8-12 fails to cure the deficiency of claim 1, thus analyzed and rejected by the same reasoning.

10. Claim 22,    recites the limitation : “third luminance value”  and its associated limitation in line 3.  However the specification doesn’t explicitly support such limitation, thus constitutes a new matter. Appropriate correction is required.

                                 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11. Claims [1, 7 and 15] are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 7 and 15 recites the limitation  “a plurality of first pixels corresponding to a  same location on  the first image”, in lines 24, 31 and 11-12 respectively. However  it is not clear to one of ordinary skill in the art whether the plurality of pixels are part of the first image or a pixel corresponding to a different image and located in the vicinity of the first image, the limitation makes the claim as a whole vague and unclear. For examination purpose it interpreted as adjacent pixels of first image (see claim 15 below).

12. Claims 2-6, 8-12, 16-20  and 22 fails to cure the deficiency of claims 1, 7 and 15 thus analyzed and rejected by the same reasoning.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13. Claim(s) [15] is/are rejected under 35 U.S.C. 102 (a1)  as being anticipated by Zhang (US. 2015/0350513).

Re Claim [15] Zhang discloses a computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium that, when executed by a processor (see ISP 410 fig.4 and ¶ 0021, ISP pipeline 410 represents specialized hardware designed to provide a number of pre-determined operations on raw images received from sensor 405 [ the program in the buffer of  ISP 410 and executed by the ISP 410), cause a terminal device (see 400 fig. 4 and ¶0021) to: open, in response to a user operation, a camera application to start a lens (see ¶0021,  a number of pre-determined operations on raw images received from sensor 40,  [ by the virtue of capturing images by camera as described in the text of ¶0021]); display a viewfinder interface of the camera application; capture an original image based on an exposure parameter using the lens (see ¶0021, provide a number of pre-determined operations on raw images received from sensor 405 and to place them into memory 425 and/or storage 430 and/or display 420 , [ when displaying processed raw image  on a display]); convert the original image from the lens into a red-green-blue (RGB) image (see ¶ 0022, processor unit 415 to convert image data from ISP 410 into a different format (e.g., RGB format); obtain a first image (see ¶0022, the RGB image  [ the limitation is very broad then claim language doesn’t require how the first image is obtained]); convert the RGB image into a plurality of frames of high-dynamic-range (HDR) images (see ¶0022, the HDR RGB images as described in the text of ¶00220), wherein the frames have different luminance values (see ¶0022, the  RGB images represent different portion of an image with different luminance); obtain a final image by fusing color information of a first plurality of pixels in a same location on the first image and the frames (see ¶0022, Many conventional HDR processes use processor unit 415 to convert image data from ISP 410 into a different format (e.g., RGB format) and, in that format, perform alignment, de-ghosting and fusion operations including the application of local tone mapping. Operations in accordance with this disclosure (e.g., cHDR operation 100) allow ISP 410 to perform local tone mapping and mask generation operations. Only then does cHDR operation 100 fuse images. Because ISP 410 is used to perform a majority of operations [RGB images are tone mapped and fused, it the examiner position that the adjacent pixels of RGB image s makes both the frame and the first image since image fusing image performed by tone mapping the RGB channel images]); and display the final image on the viewfinder interface (see ¶0021, ISP pipeline 410 represents specialized hardware designed to provide a number of pre-determined operations on raw images received from sensor 405 and to place them into memory 425 and/or storage 430 and/or display 420).

                          14.   The following are the closet prior arts found: 
 The reference to  Chen (US. 9, 538, 093) discloses: According to one aspect, an embodiment of the present invention provides an image processing method, including collecting at least two exposure frames with different brightness in a same scene during different exposure time; combining, for each exposure frame, a raw data unit arranged repeatedly in the exposure frame to obtain first brightness data after the combining; and acquiring a correction parameter of all exposure frames according to all first brightness data and performing weighting processing on all the exposure frames by using the correction parameter to obtain an HDR image of corrected raw data. In col. 2 lines 4-15.

 The reference to Zhang (US. 9, 344,638) discloses: (4) This disclosure pertains to systems, methods, and computer readable media to perform a novel HDR capture sequence. In one embodiment, the disclosed subject matter provides a method to obtain a first exposure value (selected to under-expose a scene relative to a neutral or EV0 exposure value), which may then be used to capture multiple images of the scene, all at the first exposure value. Next, one or more tone maps may be obtained for each captured image (where each image has the same number of tone maps). Where each image is associated with more than one tone map, each tone map may be associated with a different region of an image. In one embodiment, the tone maps may be obtained from special purpose hardware configured to work with a device's image capture circuitry. Each tone map may be applied to its corresponding captured image (or portion thereof) to generate tone mapped images and, in some cases, noise information (one tone mapped image for each captured image). In some embodiments, each image may also be obtained with a corresponding (luminance) histogram (each tone map having a corresponding histogram). In such cases, a noise-amplification mask may be generated for each tone mapped image based on the tone mapped image's corresponding tone map and histogram. For clarity, if multiple tone maps and (luminance) histograms are obtained for each image, each histogram corresponds to a distinct portion or region of its corresponding image just as does each tone map. As with the tone maps, the histograms may be generated by the special purpose hardware. A high dynamic range output image may be generated by fusing two or more of the tone mapped images in accordance with their corresponding noise-amplification masks. In one embodiment, the tone mapped images being fused may first be decomposed (e.g., via pyramid or wavelet decomposition), with corresponding layers in the decomposed images combined in accordance with one or both of the decomposed images' noise-amplification masks. Finally, the individually fused layers of the tone mapped images may be reconstructed to generate a HDR composite image which may be stored in a memory and/or displayed. In col. 2  lines 1-19.
Allowable Subject Matter
15. Claims [16 -22] are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form by overcoming  the above 112 rejection and  including all of the limitations of the base claim and any intervening claims.


 
16. Examiner note:  currently examiner no prior art has been found  to make ant art rejection on claims 1-12).


Conclusion
17. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
18. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698